Citation Nr: 0938716	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1999. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, for additional development.  The case 
is again before the Board for appellate consideration.


FINDING OF FACT

The evidence of record, overall, shows that the Veteran's 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The requirements for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).  Where these percentage requirements 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  
In determining whether the veteran is entitled to a TDIU 
rating, neither non-service-connected disabilities or 
advancing age may be considered. 38 C.F.R. § 4.19 (2008).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims (Court) indicated that the Board 
cannot deny the veteran's claim for total rating based on 
individual unemployability without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.

Based on a thorough review of the record, the Board finds 
that the evidence of record supports the Veteran's claim for 
a TDIU.  

The Veteran's combined rating from service-connected 
disabilities is 90 percent.  Thus, he satisfies the schedular 
criteria set forth at 38 C.F.R. § 4.16(a).

Specifically, he is service-connected for thrombophilia, 
evaluated as 60 percent disabling; lumbar strain, evaluated 
as 30 percent disabling; bursitis, right shoulder (major), 
evaluated as 10 percent disabling; residuals, medial meniscus 
tear, right knee, post-operative, evaluated as 10 percent 
disabling; thoracic strain, evaluated as 10 percent 
disabling; osteochondroma, left hip, evaluated as 10 percent 
disabling; retropatellar pain syndrome, left knee, evaluated 
as 10 percent disabling; neuropathy, right upper extremity, 
associated with residuals of cervical spine contusion with 
cervical cord syndrome, evaluated as 10 percent disabling; 
neuropathy, left upper extremity, associated with residuals 
of cervical spine contusion with cervical cord syndrome, 
evaluated as 10 percent disabling; residuals, deep vein 
thrombosis, right lower extremity, evaluated as 10 percent 
disabling; fracture, right thumb, evaluated as 10 percent 
disabling; residuals, cervical spine contusion, with cervical 
cord syndrome, evaluated as 10 percent disabling; fracture, 
right zygomatic arch, evaluated as noncompensable; and tinea 
pedis, evaluated as noncompensable.  

The evidence also demonstrates that the Veteran's service-
connected disabilities, taken together as a whole, render him 
unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).

On his January 2003 claim for a TDIU, the Veteran related 
that his past jobs since separation had each been as a 
warehouse worker.  He stated that heavy lifting caused 
tremendous back pain, and his knees could no longer stand 
much pressure and ached every day from standing.  Numbness of 
the hands and arms had hampered his performance and 
endurance.  Warehouse work was all he knew and he did not 
qualify for any other position.  His highest education was 
12th grade.  

The Veteran has submitted a July 2007 disability 
determination from the Social Security Administration (SSA).  
The SSA found that the Veteran was disabled as of June 2005.  
The primary diagnosis was diabetic or peripheral neuropathy, 
with a secondary diagnosis of affective or mood disorders.  

The Board is not bound by the findings of disability and/or 
unemployability made by other Federal agencies, including 
SSA.  Nevertheless, the fact that SSA found the Veteran to be 
unemployable, with a service-connected disability - namely, 
peripheral neuropathy - being the primary diagnosis, supports 
entitlement to a TDIU.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991).

A January 2003 statement from the Veteran's past supervisor 
at a furniture store provides that the Veteran last worked 
there in September 2002, as a warehouse worker which required 
heavy lifting.  The Veteran terminated employment due to 
illness of a family member.  He also often complained of back 
spasms and knee problems and stated that he could not do that 
type of work.  

The report of a September 2006 VA examination provides that 
the Veteran's current service-connected disabilities could 
have a minor affect on his industrial capacity.  It was 
conceivable that his back problem, lumbar strain and the 
bilateral changes in the knees could result in pain 
associated with working and heavy labor type jobs.  However, 
the Veteran could certainly participate in other light duty 
activities.  The examiner did feel that the Veteran was 
disabled to the point where he was not able to obtain and 
maintain employment at some type of job, secondary to the 
service-connected disabilities.  

The report of a private psychiatric examination conducted in 
June 2007 notes that the Veteran was last employed in June 
2005.  He had quit after six months due to problems with his 
leg.  The examiner also noted that the Veteran's overall 
intelligence, based on his educational history, was probably 
in the borderline range.  However, if he were tested now his 
scores might be compromised by [non-service-connected] mental 
disorder and therefore fall in the retarded range.  

The Board notes that a statement from the 2005 employer 
relates that the Veteran worked there from January to March 
2005 and quit without notice.  A team leader from this job 
wrote in a January 2006 letter that the Veteran was not 
suited for factory work and often needed assistance to 
complete his tasks.  His movements were slow and his 
endurance level was low.  He had a lot of pride and tried 
hard.  When he came to work it was apparent that he was not 
well.  The team leader described one incident when the 
Veteran's knee gave out and he fell against a machine and 
some coils were damaged.  

The report of an October 2007 VA examination for 
arteries/veins, and skin other than scars, includes the 
opinion that the Veteran's prescription use of 
anticoagulation (for his service-connected deep vein 
thrombosis) increased his risk of for bleeding, and he should 
avoid jobs that posed increased risk of injury, for example 
construction work, etc.  His need for lab work to monitor his 
anticoagulation might also affect his work hours.  The 
symptoms in his right lower extremity would make it difficult 
to perform jobs that required prolonged standing and walking, 
but not sedentary office-type jobs.  

The report of a November 2007 VA examination provides that it 
was certainly possible that the Veteran's right thumb 
weakness could have a moderate effect on his industrial 
capability, particularly if he was to do significant gripping 
or lifting activities requiring use of the right thumb.  
There was some mild tenderness and weakness noted on 
examination of the right thumb and it was conceivable that 
the pain and weakness could further limit function as 
described, particularly after repetitive use of the right 
hand and thumb.  

The report of a July 2008 VA neurological examination 
provides that the Veteran's bilateral degenerative changes in 
the knee could interfere with manual labor type jobs and jobs 
with bending, stooping and lifting heavy objects.  However, 
the Veteran could certainly participate in other jobs where 
he could sit for a good part of the day and use his hands to 
do the job.  

The Board finds that the foregoing evidence demonstrates that 
the Veteran is unable to perform work other than sedentary 
employment.  The Veteran's background, including educational 
history, past employment and intellectual functioning, 
clearly precludes sedentary employment.  Thus, while these 
factors are usually part of an extra-schedular analysis, in 
this case they reflect that the Veteran would be unable to 
obtain sedentary work.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2008).  

Thus, the Board concludes that the Veteran is unable to 
secure or follow a substantially gainful occupation, due to 
service-connected disability, and is entitled to a TDIU.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
is granted, subject to the rules and regulations governing 
the award of monetary benefits. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


